DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  
	Claims 3 and 15, line 1: “a an” should be deleted.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0242534 A1 to Gray (Gray).

	Regarding claim 1, Gray discloses a touch sensor device (TSD) (Gray, e.g., paragraph 64, in some versions, the touch sensor itself is included with the invention, while in others the drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products) comprising:
	a plurality of TSD electrodes associated with a surface of the TSD (Gray, e.g., Figs. 1,7 and paragraphs 87-103, plurality of TSD electrodes of multi-touch sensor 14; the electrodes typically include row and column electrodes arranged in a grid, but may include other non-symmetrical arrangements of electrodes, multiple grids, or other suitable arrangements of electrodes that can cross-couple signals in response to touch or proximity; Fig. 7, electrode 40);
	a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes (Gray, e.g., Figs. 1,7 and paragraphs 87-103, channel drivers 30; while four channel drivers are shown in Fig. 1, this is to illustrate a plurality, and the preferred versions will have as many channels as there are touchscreen electrodes (rows and columns), with repeated instantiations of the drive module, including drive circuitry and receiving filters, for each channel; also see Fig. 11 and paragraphs 104-109 disclosing implementation of a channel driver 30), wherein a DSC of the plurality of DSCs is operably coupled to a TSD electrode (Gray, Fig. 7, channel driver 30 operatively coupled to touch sensor electrode 40), wherein, when enabled, the DSC configured to:
		generate a TSD electrode signal based on a reference signal (Gray, e.g., Figs. 1,7 and paragraphs 87-103, reference signal 35 input to reference input sigma-delta comparator 34 for first channel driver 30 from drive signal generation circuitry 41; output of sigma-delta comparator 34 input to flip-flop 31, the output of which is input to sigma-delta driver 36, the output of which is input to sigma-delta output filter 38, the output of which is input to EMI filter 39, the output of which is a TSD electrode signal to touch sensor electrode 40; TSD electrode signal to touch sensor electrode 40 in Fig. 7 is therefore based on reference signal 35; also see Fig. 11 and paragraphs 104-109);
		provide the TSD electrode signal, via a single line, to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense, via the single line, a change of the TSD electrode signal based on a change of impedance of the TSD electrode (Gray, e.g., Figs. 1,7 and paragraphs 87-103, circuitry 10 transmits and receives simultaneously on a plurality of channels 12 to drive analog sensor signals through channel drivers 30 to the electrodes of a multi-touch sensor 14; the electrodes typically include row and column electrodes arranged in a grid, but may include other non-symmetrical arrangements of electrodes, multiple grids, or other suitable arrangements of electrodes that can cross-couple signals in response to touch or proximity; some embodiments of the invention use digital channel driver hardware and a single pole RC filter capable of transmitting and receiving a multitude of frequencies into a variable impedance sensor where changes to the impedance can be resolved on the digital side of the driver to determine the relative change in impedance from each sensor electrode; such impedance changes may manifest in several ways; a change of capacitance in a floating sensor system, when driven by a sine wave, will present as a phase change; a change in resistance in a floating sensor system will also cause a phase change, finally a resistance load change in a resistive sensor system will cause a DC offset change; these changes are changes between the generated reference signal (AC and/or DC) and the generated analog feedback signal which is an averaged representation of the digital stream of “higher/lower” signals from the 1-bit ADC; some embodiments employ said channel drivers to interface to multiple types of sensors such as projected capacitance touchscreens, resistive touchscreens, pressure sensitive touchscreens, strain-gauge array touchscreens, etc; some embodiments of the invention use said channel drivers in a parallel manner to drive touchscreens 14 or other touch sensor arrays with signal combinations allowing multiple mode simultaneous touchscreen sampling (self, mutual, and receive); with further reference to Fig. 11 and paragraphs 104-109, each channel driver 30 may be operably coupled via a single line from single pin 1 to the TSD electrode); and
		generate a digital signal that is representative of the change of impedance of the TSD electrode (Gray, e.g., Figs. 1,7 and paragraphs 87-103, circuit 30 both drives the signal present on reference 35 out through the sigma-delta driver portion, and to sense or receive the driven signal changes needed to follow the reference 35 - which indicate the impedance changes caused by touch on the touch circuitry, or signal or noise external to the electrode, such as the mutual analog sensor signal and the pen sensor signal(s); the feedback connection at node 37 causes this node to act as a “virtual signal” node, which the entire voltage following A/D converter attempts to match to analog sensor drive signal 35; because the impedance of touch sensor electrode 40 changes when touched based on capacitance, inductance, or resistance changes, the signal at virtual signal node 37 contains variations indicating such changes, as the sigma-delta D/A converter portion of the circuit drives more or less voltage to node 37 to keep up with the impedance changes; these changes are present in the comparator output signal at node 33, which is filtered and decimated to a lower digital sample rate at block 18, for processing by the system internal logic, such as that shown in FIG. 1, to detect and process the various touch and pen inputs);
	a communication interface (see Gray’s arrangement of Fig. 1, it is at least implicit that the processor (e.g., processor of processor and memory logic blocks 24) is configured to generate a data signal based on the stored data to be transmitted via an interface (e.g., Fig. 1, interface channel) to a host system that utilizes such data (e.g., system on a chip in which Gray's circuitry 10 of Fig. 1 may be provided, see, e.g., paragraph 87; also see paragraph 64, touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks));
	memory that stores operational instructions (Gray, e.g., Figs. 1,7 and paragraphs 87-103, memory associated with processor of processor and memory logic blocks 24 of Fig. 1; processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein); and
	one or more processing modules operably coupled to the plurality of DSCs, the memory, and the communication interface (Gray, e.g., Figs. 1,7 and paragraphs 87-103, processor of processor and memory logic blocks 24 of Fig. 1; processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein; also see Fig. 7, drive signal generation circuitry 41; also see Fig. 11 and paragraphs 104-109 regarding drive signal generation circuitry 41; some embodiments provide a multi-touch system capable of operating almost exclusively in the digital realm, as described below, meaning that an FPGA or other reconfigurable or programmable logic device (PLD) may be employed to construct almost the entire circuit, without the need for op amps or other active external analog components, beyond the driver circuitry included in the FPGA or PLD), wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:
		process the digital signal to determine the change of impedance of the TSD electrode (Gray, e.g., Figs. 1,7 and paragraphs 87-103, processor of processor and memory logic blocks 24 of Fig. 1; processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein; also see Fig. 12, resulting data is sent to blocks 1210 where the signals are Quadrature Baseband Demodulated and the generated I/Q data is sent to blocks 1212 where Amplitude, Phase, and Magnitude are calculated and may be further filtered and decimated before being sent to Memory 1214 for storage and further DSP processing if necessary; changes to the Amplitude, Phase, and Magnitude over time for each signal are then used to determine the presence of objects interacting with the sensors such as fingers or pens; also see, e.g., paragraph 92, 96, 99); and
		facilitate communication with a computing device via the communication interface (see Gray’s arrangement of Fig. 1, it is at least implicit that the processor (e.g., processor of processor and memory logic blocks 24) is configured to generate a data signal based on the stored data to be transmitted via an interface (e.g., Fig. 1, interface channel) to a host system that utilizes such data (e.g., system on a chip in which Gray's circuitry 10 of Fig. 1 may be provided, see, e.g., paragraph 87; also see paragraph 64, touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks).

	Regarding claim 2, Gray discloses wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:
	generate the reference signal; and
	provide the reference signal to the DSC (Gray, e.g., Figs. 1,7 and paragraphs 87-103, processor also includes program memory for storing executable program code to control and direct the various digital logic and digital signal processing functions described herein; also see Fig. 7, drive signal generation circuitry 41 for generating reference signal 35 for each channel driver 30; also see Fig. 11 and paragraphs 104-109 regarding drive signal generation circuitry 41 for generating reference signal 35; note in Fig. 11 ENA inputs to digital output drivers 46 in drive signal generation circuitry 41 and control input to analog switch or multiplexor 48).

	Claim 3 recites wherein the computing device includes a watch, a an elements that may be worn by a user, a game controller, a personal computer, a laptop, a cellular phone, a smart phone, a personal digital assistant (PDA), a tethered external controller, or a wireless external controller.  Note that claim 1 does not affirmatively recite the computing device as an element of the claimed invention.  Accordingly, the particular form of the computing device does not carry patentable weight.  Nonetheless, Gray at least discloses that the host system may be touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks (Gray, e.g., paragraph 64).

	Regarding claim 4, Gray discloses wherein the plurality of DSCs, the communication interface, the memory, and the one or more processing modules are implemented as a system-on-a-chip (SOC) (Gray, e.g., Fig. 1 and paragraph 87, touchscreen control system including touchscreen drive and receive circuitry 10 may be integrated into a larger system on chip arrangement with other system functionality as well).

	Regarding claim 10, Gray discloses wherein the TSD includes an internal power source (see Gray as applied to claim 1, drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; at least a TSD in the form of a smartphone incudes an internal power source, e.g., a battery).

	Regarding claim 11, Gray discloses wherein the change of impedance of the TSD electrode is based on user interaction with the surface of the TSD (see Gray as applied to claim 1, drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; the touch sensor necessarily includes a surface; changes to the impedance are based on user interaction with electrodes of a multi-touch sensor 14 and can be resolved on the digital side of the driver to determine the relative change in impedance from each sensor electrode).

	Regarding claim 12, Gray discloses wherein the DSC of the plurality of DSCs further comprises:
	a power source circuit operably coupled via the single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and
	a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to:
		detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and
		generate the digital signal that is representative of the change of impedance of the TSD electrode (see Gray in view of Kumar as applied to claim 1, Gray, e.g., Figs. 1, 7 and paragraphs 87-103, channel driver 30; with further reference to Fig. 11 and paragraphs 104-109, each channel driver 30 may include a power source circuit , e.g., at least driver 36, operably coupled via a single line from single pin 1 to the TSD electrode; when enabled the driver 36 provide an analog signal via the single line coupling to the TSD electrode; as disclosed in Figs. 2-3 and paragraphs 120-121 of Gray, the analog signal includes at least one of a DC (direct current) component or an oscillating component; with further reference to Figs. 7 and 11, Gray discloses a power source change detection circuit operably coupled to the power source circuit in the form of sigma-delta comparator 34 in combination with drive signal generation circuitry 41 that, when enabled, detects an effect on the analog signal that is based on an electrical characteristic of the TSD electrode and generates the digital signal that is representative of the change of impedance of the TSD electrode; see, e.g., Gray, paragraphs 105-106).

	Regarding claim 13, Gray discloses:
	the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode (see Gray in view of Kumar as applied to claim 12, Gray, Figs. 7, 11, at least driver 36); and
	the power source change detection circuit including:
		a power source reference circuit configured to provide at least one of a voltage reference or a current reference (see Gray in view of Kumar as applied to claim 12, Gray, Figs. 7, 11, drive signal generation circuitry 41 providing reference in the form of analog sensor drive signal 35); and
		a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal (see Gray in view of Kumar as applied to claim 12, sigma-delta comparator 34).

	Claim 14 recites a touch sensor device (TSD) comprising:
	a plurality of TSD electrodes associated with a surface of the TSD;
	a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes, wherein a DSC of the plurality of DSCs is operably coupled to a TSD electrode, wherein, when enabled, the DSC configured to:
		generate a TSD electrode signal based on a reference signal;
		provide the TSD electrode signal, via a single line, to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense, via the single line, a change of the TSD electrode signal based on a change of impedance of the TSD electrode that is based on user interaction with the surface of the TSD; and
		generate a digital signal that is representative of the change of impedance of the TSD electrode;
	a communication interface;
	memory that stores operational instructions; and
	one or more processing modules operably coupled to the plurality of DSCs, the memory, and the communication interface, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:
		generate the reference signal;
	provide the reference signal to the DSC;
	process the digital signal to determine the change of impedance of the TSD electrode; and
	facilitate communication with a computing device via the communication interface,
and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Gray for reason identical to those discussed above in connection with claims 1-2, further noting that in Gray a change of impedance of the TSD electrode is based on user interaction with the surface of the TSD (see Gray as applied to claim 1, drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; the touch sensor necessarily includes a surface; changes to the impedance are based on user interaction with electrodes of a multi-touch sensor 14 and can be resolved on the digital side of the driver to determine the relative change in impedance from each sensor electrode).

	Claim 15 recites wherein the computing device includes a watch, a an elements that may be worn by a user, a game controller, a personal computer, a laptop, a cellular phone, a smart phone, a personal digital assistant (PDA), a tethered external controller, or a wireless external controller.  Note that claim 14 does not affirmatively recite the computing device as an element of the claimed invention.  Accordingly, the particular form of the computing device does not carry patentable weight.  Nonetheless, Gray at least discloses that the host system may be touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks (Gray, e.g., paragraph 64).

	Regarding claim 16, Gray discloses wherein the plurality of DSCs, the communication interface, the memory, and the one or more processing modules are implemented as a system-on-a-chip (SOC) (Gray, e.g., Fig. 1 and paragraph 87, touchscreen control system including touchscreen drive and receive circuitry 10 may be integrated into a larger system on chip arrangement with other system functionality as well).

	Regarding claim 18, Gray discloses wherein the TSD includes an internal power source (see Gray as applied to claims 14 and 1, drive and receive circuitry and methods may be embodied in a touch sensor controller chip or other integrated chip (IC) for interfacing with a touch sensor such as those used with touchscreens on smartphones, tablets, notebook PCs, point-of-sale kiosks, touch sensitive fabric, touch sensitive surfaces, drawing pads or pen input pads, and other any other touch sensor array products; at least a TSD in the form of a smartphone incudes an internal power source, e.g., a battery).

	Regarding claim 19, Gray discloses wherein the DSC of the plurality of DSCs further comprises:
	a power source circuit operably coupled via the single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and
	a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to:
		detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and
		generate the digital signal that is representative of the change of impedance of the TSD electrode (see Gray in view of Kumar as applied to claims 14 and 1, Gray, e.g., Figs. 1, 7 and paragraphs 87-103, channel driver 30; with further reference to Fig. 11 and paragraphs 104-109, each channel driver 30 may include a power source circuit , e.g., at least driver 36, operably coupled via a single line from single pin 1 to the TSD electrode; when enabled the driver 36 provide an analog signal via the single line coupling to the TSD electrode; as disclosed in Figs. 2-3 and paragraphs 120-121 of Gray, the analog signal includes at least one of a DC (direct current) component or an oscillating component; with further reference to Figs. 7 and 11, Gray discloses a power source change detection circuit operably coupled to the power source circuit in the form of sigma-delta comparator 34 in combination with drive signal generation circuitry 41 that, when enabled, detects an effect on the analog signal that is based on an electrical characteristic of the TSD electrode and generates the digital signal that is representative of the change of impedance of the TSD electrode; see, e.g., Gray, paragraphs 105-106).

	Regarding claim 20, Gray discloses:
	the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode (see Gray in view of Kumar as applied to claim 12, Gray, Figs. 7, 11, at least driver 36); and
	the power source change detection circuit including:
		a power source reference circuit configured to provide at least one of a voltage reference or a current reference (see Gray in view of Kumar as applied to claim 12, Gray, Figs. 7, 11, drive signal generation circuitry 41 providing reference in the form of analog sensor drive signal 35); and
		a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal (see Gray in view of Kumar as applied to claim 12, sigma-delta comparator 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gray.

	Regarding claim 9, Gray is not relied upon as explicitly disclosing wherein the communication interface configured to perform at least one of conversion between frequency domain and analog or continuous time domain, digital to analog converter (DAC) operations, analog to digital converter (ADC) operations, gain adjustment including scaling, digital domain filtering, analog domain filtering, frequency conversion, frequency upscaling, frequency downscaling, equalization, pre-equalization, metric generation, symbol mapping, symbol de-mapping, or automatic gain control (AGC) operations on one or more signals in accordance with supporting communication with the computing device.  The examiner takes Official notice of the fact that the use of a physical layer for providing suitable interfacing functionality, e.g., the grouping of a bitstream into code words or symbols for conversion into a physical signal suitable for transmission, modulation of data onto a carrier, equalization, and adjustment of signal strength was well known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., Physical Layer, available at https://en.wikipedia.org/wiki/Physical_layer on 3/23/2019.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray such that the interface is configured to perform at least physical layer functions of symbol mapping, equalization and/or gain adjustment on one or more signals in accordance with supporting communication with the computing device for at least the reason that this would enable the communication of data via Gray’s interface (e.g., Gray, Fig. 1) in accordance with the requirements of the transmission medium connected to the host device utilizing the data.

	Claim 17 recites wherein the communication interface configured to perform at least one of conversion between frequency domain and analog or continuous time domain, digital to analog converter (DAC) operations, analog to digital converter (ADC) operations, gain adjustment including scaling, digital domain filtering, analog domain filtering, frequency conversion, frequency upscaling, frequency downscaling, equalization, pre-equalization, metric generation, symbol mapping, symbol de-mapping, or automatic gain control (AGC) operations on one or more signals in accordance with supporting communication with the computing device and is rejected under 35 U.S.C. 103 and unpatentable over Gray for reasons identical to those discussed above in connection with claim 9.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of applicant-cited US 2019/0042040 to Kumar et al. (Kumar).

	Regarding claim 5, Gray is not relied upon as explicitly disclosing an overlay that includes one or more marker electrodes being associated with a region of the surface of the TSD.  In related art, Kumar discloses a 3-D object in the form of an overlay that includes one or more marker electrodes also being associated with at least a portion of the surface of a touch sensor device, sensing a change in capacitive coupling caused by capacitive coupling between the capacitive sensor and the one or more marker electrodes based on the overlay being associated with the at least a portion of the surface of the touch sensor device and process a resulting signal to determine one or more characteristics of the overlay that is associated with at least a portion of the surface of the touch sensor device (Kumar, e.g., Figs. 1-3, 6 and paragraphs 15-32, 35; see Fig. 3 and paragraphs 18-21 in particular; each of the index dots 304, the top edge markers 306, and the marker dots 308 may be embodied as any material capable of indicating a contact or “touch” on the touch screen display 104 and fulfilling the functions described herein, such as metal, conductive rubber, conductive foam, etc.; the index dots 304 indicate to the compute device 102 that the input overlay device 106 has been placed on one of its touch screen displays 104 as well as the location, orientation, and/or size of the touch screen display 104; in some embodiments, the index dots 304 may be placed in different locations of the input overlay device 106, such as only in two corners or in one or more other locations on the input overlay device 106; in some embodiments, the compute device 102 may recognize the index dots 304 based on their location and/or on the shape of the index dots 304; the illustrative top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge; the illustrative marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106).  In Kumar’s arrangement, the “touches” produced by particular configuration of the marker dots 308, for example, may uniquely represent overlay device parameters by encoding the input overlay device parameters in the bit pattern represented by the marker dots 308 and/or by indicating input overlay device parameters stored in another location, and “touches” produced by the index dots 304 may indicate overall location and orientation of the overlay.  Accordingly, the capacitive “touches” produced by the index dots 304 and the marker dots 308 are processed to determine a signature corresponding to the overlay and to determine an identify and an orientation of the overlay.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray to include an overlay that includes one or more marker electrodes being associated with a region of the surface of the TSD.  In this way, in the manner disclosed by Kumar, an input overlay device may be placed on a touch screen device, with the touchscreen device configured to determine the identify/type, orientation, location and associated input parameters of the overlay device using impedance changes induced by the overlay’s electrodes such that overlay device is usable to input data via the touch screen device.

	Regarding claim 6, Gray in view of Kumar discloses wherein the change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes based on the overlay being associated with the region of the surface (see Gray in view of Kumar as applied to claim 5).

	Regarding claim 7, Gray is not relied upon as explicitly disclosing a 3-D geometric object that includes one or more marker electrodes being associated with a region of the surface of the TSD.  In related art, Kumar discloses a 3-D object in the form of an overlay that includes one or more marker electrodes also being associated with at least a portion of the surface of a touch sensor device, sensing a change in capacitive coupling caused by capacitive coupling between the capacitive sensor and the one or more marker electrodes based on the overlay being associated with the at least a portion of the surface of the touch sensor device and process a resulting signal to determine one or more characteristics of the overlay that is associated with at least a portion of the surface of the touch sensor device (Kumar, e.g., Figs. 1-3, 6 and paragraphs 15-32, 35; see Fig. 3 and paragraphs 18-21 in particular; each of the index dots 304, the top edge markers 306, and the marker dots 308 may be embodied as any material capable of indicating a contact or “touch” on the touch screen display 104 and fulfilling the functions described herein, such as metal, conductive rubber, conductive foam, etc.; the index dots 304 indicate to the compute device 102 that the input overlay device 106 has been placed on one of its touch screen displays 104 as well as the location, orientation, and/or size of the touch screen display 104; in some embodiments, the index dots 304 may be placed in different locations of the input overlay device 106, such as only in two corners or in one or more other locations on the input overlay device 106; in some embodiments, the compute device 102 may recognize the index dots 304 based on their location and/or on the shape of the index dots 304; the illustrative top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge; the illustrative marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106).  In Kumar’s arrangement, the “touches” produced by particular configuration of the marker dots 308, for example, may uniquely represent overlay device parameters by encoding the input overlay device parameters in the bit pattern represented by the marker dots 308 and/or by indicating input overlay device parameters stored in another location, and “touches” produced by the index dots 304 may indicate overall location and orientation of the overlay.  Accordingly, the capacitive “touches” produced by the index dots 304 and the marker dots 308 are processed to determine a signature corresponding to the overlay and to determine an identify and an orientation of the overlay.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gray to include a 3-D geometric object that includes one or more marker electrodes being associated with a region of the surface of the TSD.  In this way, in the manner disclosed by Kumar, an input overlay device may be placed on a touch screen device, with the touchscreen device configured to determine the identify/type, orientation, location and associated input parameters of the overlay device using impedance changes induced by the overlay’s electrodes such that overlay device is usable to input data via the touch screen device.

	Regarding claim 8, Gray in view of Kumar discloses wherein the change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes based on the 3-D geometric object being associated with the region of the surface of the TSD (see Gray in view of Kumar as applied to claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2003/0235452 relates to providing feedback to a user of a touch-sensitive display screen; see, e.g., Figs. 3a-3d.
	US 2010/0079403 relates to a structure which enables touch-sensitive areas of a
touchscreen to be activated.
	US 2010/0302168 relates to an overlay keyboard for touch screen devices.
	System on a chip, available at https://en.wikipedia.org/wiki/System_on_a_chip on 2/24/2019 discloses that SoCs consume much less power and take up much less area than multi-chip designs with equivalent functionality, and because of this, SoCs are very common in the mobile computing and edge computing markets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863